    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 1 of 43




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Andre Baculik,                         )         C/A No.: 1:20-935-SVH
                                        )
                   Plaintiff,           )
                                        )
       vs.                              )
                                        )                ORDER
 Andrew M. Saul, Commissioner of        )
 Social Security Administration,        )
                                        )
                   Defendant.           )
                                        )
                                        )

      This appeal from a denial of social security benefits is before the court

for a final order pursuant to 28 U.S.C. § 636(c), Local Civ. Rule 73.01(B)

(D.S.C.), and the order of the Honorable Donald C. Coggins, Jr., United

States District Judge, dated May 1, 2020, referring this matter for

disposition. [ECF No. 11]. The parties consented to the undersigned United

States Magistrate Judge’s disposition of this case, with any appeal directly to

the Fourth Circuit Court of Appeals. [ECF No. 10].

      Plaintiff files this appeal pursuant to 42 U.S.C. § 405(g) of the Social

Security Act (“the Act”) to obtain judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying the claim for

Supplemental Security Income (“SSI”). The two issues before the court are

whether the Commissioner’s findings of fact are supported by substantial

evidence and whether he applied the proper legal standards. For the reasons
     1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 2 of 43




that follow, the court reverses and remands the Commissioner’s decision for

further proceedings as set forth herein.

I.    Relevant Background

      A.    Procedural History

      On April 28, 2016, Plaintiff filed an application for SSI in which he

alleged his disability began on November 1, 2014. Tr. at 166–68, 169–78. His

application was denied initially and upon reconsideration. Tr. at 93–96, 98–

103. On September 19, 2018, Plaintiff had a hearing before Administrative

Law Judge (“ALJ”) Linda Diane Taylor. Tr. at 30–54 (Hr’g Tr.). The ALJ

issued an unfavorable decision on January 30, 2019, finding that Plaintiff

was not disabled within the meaning of the Act. Tr. at 14–29. Subsequently,

the Appeals Council denied Plaintiff’s request for review, making the ALJ’s

decision the final decision of the Commissioner for purposes of judicial

review. Tr. at 1–6. Thereafter, Plaintiff brought this action seeking judicial

review of the Commissioner’s decision in a complaint filed on March 4, 2020.

[ECF No. 1].

      B.    Plaintiff’s Background and Medical History

            1.    Background

      Plaintiff was 57 years old at the time of the hearing. Tr. at 35. He

completed some college. Tr. at 36. His past relevant work (“PRW”) was as a




                                        2
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 3 of 43




flooring installer, a delivery driver, a painter, and a landscaper. Tr. at 37. He

alleges he has been unable to work since November 1, 2014. Tr. at 169.

            2.    Medical History

      Plaintiff presented to the emergency room (“ER”) at McLeod Seacoast

Hospital (“MSH”), with a complaint of left ankle pain and swelling on

December 14, 2014. Tr. at 336. He reported having twisted his ankle upon

losing control of his moped two days prior. Id. Timothy Carr, M.D. (“Dr.

Carr”), noted a large left ankle effusion, an intact fibula, an atraumatic foot,

and bimalleolar and Achilles pain. Tr. at 340. X-rays of the left ankle showed

a small ligamentous avulsion. Tr. at 342.

      On April 10, 2015, Plaintiff presented to Deborah Moyer, ANP (“NP

Moyer”), with reports of a three-week history of right great toe pain and a

four-month history of stabbing pain in his left foot. Tr. at 361. He stated he

had been using ice compression without relief. Id. He suspected he had gout.

Id. Plaintiff admitted he had been drinking a lot of beer and other alcohol and

eating a lot of steak and seafood. Id. NP Moyer noted Plaintiff’s first

metatarsophalangeal (“MTP”) joint was red and swollen and his uric acid

level was 6.4 mg/dL. Id. She assessed gout and body mass index (“BMI”)

between 30.0 and 30.9. Tr. at 362. She administered Methylprednisolone

Acetate and Dexamethasone Sodium Phosphate injections and prescribed

Uloric 40 mg and Indomethacin 50 mg. Tr. at 362–63. She advised Plaintiff to

                                        3
    1:20-cv-00935-SVH     Date Filed 12/29/20   Entry Number 19   Page 4 of 43




avoid alcohol, red meat, and seafood and to follow up for lab work in a week.

Tr. at 363.

      Plaintiff followed up with NP Moyer for gout on April 24, 2015. Tr. at

358. He reported improved symptoms on Uloric 40 mg daily, but stated he

had run out of the free samples and had been informed when he attempted to

fill the prescription that it would cost over $300 for a 30-day supply. Id. He

said he received a coupon he could not use because he had not been approved

for a prescription assistance plan. Id. He indicated he had no insurance. Id.

NP Moyer noted Plaintiff’s uric acid level had decreased to 4.3 mg/dL. Id.

Plaintiff stated he continued to have symptoms of gout in his fingers, hands,

ankles, feet, and toes, but admitted they had improved since taking Uloric.

Id. NP Moyer observed swelling, erythema, and deformity of the feet and

toes; tenderness on palpation of the feet; pain elicited by motion of the foot;

and bilateral antalgic gait. Tr. at 358–59. She advised Plaintiff to avoid

shellfish and red meat and to follow a low purine diet, discussed concerns

over alcohol use, and continued his medications. Tr. at 359–60. She referred

Plaintiff to someone in her office who assisted him to complete an application

for prescription assistance. Tr. at 360.

      On July 10, 2015, Plaintiff complained that his right great toe had been

red and painful for a few days and that Uloric was ineffective. Tr. at 357.

Preeth Menon, M.D. (“Dr. Menon”), observed a red and painful metatarsal

                                           4
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19    Page 5 of 43




joint. Id. He assessed ankle joint pain and gout, supervised administration of

a Methylprednisolone Acetate injection, and prescribed Uloric 40 mg,

Meloxicam 7.5 mg, Colcrys 0.6 mg, and Tramadol 50 mg. Id.

      On July 25, 2015, Plaintiff presented to MSH with a complaint of left

ankle pain, following a car accident. Tr. at 318. Dena Pozeg, PA (“PA Pozeg”),

noted no swelling or deformity and full ROM of the left ankle. Tr. at 324. X-

rays showed no evidence of acute fracture or dislocation. Tr. at 325. They

indicated osteopenia and degenerative changes particularly affecting the

tibiotalar articulation. Id. PA Pozeg diagnosed ankle pain. Id.

      Plaintiff followed up with Dr. Menon for treatment of gout on

September 11, 2015. Tr. at 356. He denied drinking alcohol and indicated he

had eliminated all seafood, except for fish. Id. He reported redness and pain

in his right foot and great toe that had started the prior day. Id. Dr. Menon

observed right great metatarsal joint flare erythema. Id. He assessed gout,

administered Methylprednisolone Acetate and Depo-Medrol injections and

prescribed Meloxicam 7.5 mg, Colcrys 0.6 mg, Prilosec 40 mg, and Percocet 5-

325 mg. Id.

      Plaintiff complained of severe right foot pain and requested medication

on October 16, 2015. Tr. at 354. Dr. Menon noted podagra erythema on

physical exam. Tr. at 354–55. He assessed primary gout of the ankle and foot.




                                        5
    1:20-cv-00935-SVH     Date Filed 12/29/20   Entry Number 19   Page 6 of 43




Tr. at 355. He supervised administration of a Methylprednisolone Acetate

injection and refilled Plaintiff’s medications. Id.

      On December 11, 2015, Plaintiff reported three gout flares since his

prior visit. Tr. at 352. He indicated he was taking his medication as

prescribed and requested prescription refills. Id. He noted he had stopped

smoking marijuana three months prior and had developed a burning

sensation in his throat and pain in the anterior and posterior aspects of his

left lung. Id. Dr. Menon noted normal findings on physical exam and assessed

primary gout of the ankle and foot. Tr. at 352–53. He refilled Plaintiff’s

medications and ordered chest x-rays. Tr. at 353. The x-rays showed no acute

cardiopulmonary disease. Tr. at 367–68.

      Plaintiff presented to Dr. Menon for a pain medication refill on January

8, 2016. Tr. at 350. He reported two gout flare-ups over the prior month and

sought guidance on actions to prevent flare-ups. Id. He described moderate

left foot pain that was sometimes dull and sometimes throbbing. Tr. at 351.

He complained of some anxiety. Id. Dr. Menon noted normal findings on

exam and assessed primary gout of the ankle and foot. Id. He refilled

Percocet 10-325 mg, Uloric 40 mg, Carafate 1 gm, Nexium 40 mg, and

Meloxicam 7.5 mg. Id. He declined to refer Plaintiff to physical medicine and

rehabilitation because he lacked insurance. Id.




                                         6
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 7 of 43




      Plaintiff followed up with Dr. Menon for gout and medication refills on

March 1, 2016. Tr. at 349. He complained of left foot pain and a one-month

history of right shoulder pain that caused some difficulty lifting. Id. He

indicated he had experienced two flare-ups of gout and described his pain as

moderate, rating it as a six of 10. Id. Dr. Menon noted normal findings on

exam. Tr. at 349–50. He assessed gout and primary gout of ankle and foot.

Tr. at 350. He ordered a Methylprednisolone Acetate injection and refilled

Percocet 10-325 mg. Id. Plaintiff declined physical therapy, as he lacked

insurance. Id.

      Plaintiff followed up with Dr. Menon for gout in his right foot on May 2,

2016. Tr. at 348. He denied new issues and increased pain and indicated his

medication worked when he experienced gout attacks. Id. Dr. Menon noted

Plaintiff’s mood was dysthymic. Tr. at 349. He assessed gout and a BMI

between 30.0 and 39.9. Id. He prescribed Percocet 10-325 mg, Uloric 40 mg,

Carafate 1 gm, Medrol Dosepak 4 mg, and Nexium 40 mg. Id.

      On June 2, 2016, Plaintiff complained of a gout flare-up in his right foot

and requested medication refills. Tr. at 401. Dr. Menon noted normal findings

on exam, aside from dysthymic mood. Tr. at 401–02. He supervised

administration of Methylprednisolone Acetate and Toradol injections and

ordered a Medrol Dosepak, Carafate 1 gm, Colcrys, Percocet, and Meloxicam.




                                        7
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 8 of 43




Tr. at 402. He subsequently discontinued the Medrol Dosepak and Carafate,

as Plaintiff could not afford them. Id.

      On July 6, 2016, Plaintiff reported a gout flare-up and indicated his

pharmacy informed him he had no refills for Uloric. Tr. at 400. He also

complained of a spider bite and requested that Percocet be refilled. Id. Dr.

Menon noted he had prescribed a six-month supply of Uloric in May. Id. He

observed abnormal redness on the dorsum of Plaintiff’s foot and a small

cellulitic area. Tr. at 400–01. He prescribed Clindamycin HCl 300 mg for an

infected spider bite and refilled Percocet, Uloric, and Colcrys. Tr. at 401.

      Plaintiff presented to Regina A. Roman, D.O. (“Dr. Roman”), for a

consultative exam on July 11, 2016. Tr. at 379–84. He complained of severe

gout in his right foot and ankle with flares occurring five to six times per

month. Tr. at 381. He reported he was unable to walk without use of a crutch

or cane during flare ups. Id. He described pain related to gout as so severe

that it caused elevated blood pressure and headaches. Id. He indicated he

had injured his left ankle in a car accident in July 2015 and had osteopenia

and degenerative findings. Id. He also reported an injury to his left shoulder

in 2001 with continued stiffness and decreased range of motion (“ROM”). Tr.

at 382. Plaintiff admitted to drinking a quart of liquor per month, despite

having been told to stop drinking due to his gout. Id. Dr. Roman noted

multiple erythematous-appearing lesions of varying sizes throughout the

                                          8
      1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 9 of 43




distal right lower extremity and foot. Tr. at 383. She described Plaintiff as

having a slow gait, favoring his right foot, and not using an assistive device.

Id. Plaintiff demonstrated negative straight-leg raising (“SLR”) test, 5+/5

bilateral grip strength, and no atrophy, 2+ reflexes, and symmetrical, 2+

pulses in the bilateral upper and lower extremities. Tr. at 380, 383–84. He

showed full ROM of the cervical spine, right shoulder, elbows, wrists, hips,

and left ankle and normal ROM with left shoulder adduction and internal

and external rotation and lumbar extension and lateral flexion. Tr. at 379,

383. Dr. Roman observed left shoulder abduction to 140/150 degrees and

forward elevation to 140/150 degrees and right ankle dorsiflexion to 16/20

degrees and plantar flexion to 30/40 degrees. Id. She assessed recurrent gout

of the right foot and ankle, arthritic changes and osteopenia to the left ankle,

remote left shoulder injury with mildly decreased ROM, and somewhat

elevated blood pressure. Tr. at 384.

       On August 5, 2016, Plaintiff reported his gout would not go away,

despite use of Colchicine and Uloric. Tr. at 399. Dr. Menon prescribed

Percocet 10-325 mg for acute pain and refilled Plaintiff’s other medications.

Id.

       On August 10, 2016, x-rays of Plaintiff’s right ankle showed mild

prominence Stieda process and a small plantar calcaneal spur without acute

osseous injury. Tr. at 386.

                                         9
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 10 of 43




      Plaintiff reported moderate right foot pain that he rated as a six on

August 12, 2016. Tr. at 398. He indicated he was losing weight. Id. Dr. Menon

noted Plaintiff’s urine drug screen (“UDS”) was consistent with medication

compliance. Id. He observed mild swelling, but no erythema to the right foot.

Id. He refilled Percocet, Colcrys, Meloxicam, and Uloric. Id.

      Plaintiff followed up for medication refills and denied complaints on

September 12, 2016. Tr. at 397. Dr. Menon noted dysthymic mood, but

otherwise normal findings on exam. Id. He assessed gout and alcohol abuse

and refilled Plaintiff’s medications. Tr. at 397–98.

      On September 30, 2016, state agency medical consultant Cynthia

Heldrich, M.D. (“Dr. Heldrich”), reviewed the record and assessed Plaintiff’s

physical residual functional capacity (“RFC”) as follows: occasionally lift

and/or carry 50 pounds; frequently lift and/or carry 25 pounds; stand and/or

walk for a total of about six hours in an eight-hour workday; sit for a total of

about six hours in an eight-hour workday; limited push/pull in the right lower

extremity during flares of gout; frequently kneeling, crouching, crawling, and

climbing ramps and stairs; never climbing ladders, ropes, or scaffolds;

frequent front, lateral, and overhead reaching with the left upper extremity;

and avoiding concentrated exposure to extreme cold and hazards. Tr. at 65–

68. A second state agency medical consultant, George Walker, M.D. (“Dr.

Walker”), reviewed the record and assessed the same physical RFC, except

                                        10
      1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 11 of 43




that he specified Plaintiff would be limited to frequent pushing and pulling

with the right lower extremity during flares of gout. Compare Tr. at 65–68,

with Tr. at 81–85.

        Plaintiff presented to Dr. Menon with a gout flare on October 11, 2016.

Tr. at 396. He admitted he had been drinking beer and had not been

following a low purine diet. Id. Dr. Menon noted right foot pain and gout on

exam. Id. He prescribed Percocet 10-325 mg. Id.

        On November 10, 2016, Plaintiff reported having had four episodes of

gout over the prior month. Tr. at 395. He also complained of right foot pain

and bruising from a recent fall. Id. Dr. Menon observed right foot gout. Id. He

assessed chronic pain syndrome and gout and prescribed Percocet 10-325 mg.

Id.

        Plaintiff reported a gout flare-up on December 8, 2016. Tr. at 415. He

rated his pain as a five and requested refills. Id. Dr. Menon noted gait

abnormality and dysthymic mood. Tr. at 415–16. He refilled Plaintiff’s

medications. Tr. at 416.

        On December 19, 2016, x-rays of Plaintiff’s right foot showed preserved

joint spaces and no acute fracture, dislocation, focal bony lesion or significant

soft tissue swelling. Tr. at 414. They indicated a small calcaneal spur and

mild arthritic changes at the first MTP joint. Id.




                                          11
    1:20-cv-00935-SVH       Date Filed 12/29/20   Entry Number 19   Page 12 of 43




      On December 26, 2016, state agency psychological consultant

Catherine Blusiewicz, Ph.D. (“Dr. Blusiewicz”), reviewed the record and

considered Listing 12.04 for affective disorders. Tr. at 79–80. She assessed

Plaintiff as having no restriction of activities of daily living (“ADLs”),

difficulties   in   maintaining     social    functioning,   repeated   episodes    of

decompensation, or difficulties in maintaining concentration, persistence, or

pace. Id.

      On December 27, 2016, Dr. Menon noted Plaintiff’s x-rays showed a

spur and his UDS showed compliance. Tr. at 413 Dr. Menon noted no

abnormal findings on exam. Id. He assessed chronic pain syndrome, gout, and

alcohol abuse with an enlarged liver and renewed Plaintiff’s prescriptions. Tr.

at 413–14.

      Plaintiff denied any complaints on April 27, 2017. Tr. at 426. He rated

his chronic foot pain as a five. Id. Dr. Menon indicated Plaintiff’s UDS was

consistent with prescribed treatment. Id. He assessed ankle joint pain and

prophylactic    use    of    long-term    medication     and   renewed    Plaintiff’s

prescriptions. Tr. at 426–27.

      Plaintiff rated chronic ankle pain as a four and indicated it was

controlled on May 31, 2017. Tr. at 430. Dr. Menon noted Plaintiff’s UDS was

consistent with prescribed treatment. Id. He recorded normal findings on

physical exam and refilled Plaintiff’s medications. Tr. at 430–31.

                                             12
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 13 of 43




      Plaintiff presented to Dr. Menon for medication refills on August 1,

2017. Tr. at 432. He endorsed foot pain and chronic gout that he rated as a

four at present and a six at its maximum. Id. Dr. Menon acknowledged that

Plaintiff’s UDS was consistent with the prescribed treatment. Id. He recorded

normal findings on physical exam and refilled Percocet. Tr. at 432–33.

      Plaintiff reported right foot gout and requested medication refills on

October 2, 2017. Tr. at 434. Dr. Menon observed dysthymic mood, but

otherwise normal findings on exam. Id. He refilled Percocet, Diclofenac

Sodium, and Uloric. Tr. at 435.

      Plaintiff endorsed chronic pain from gout and requested medication

refills on December 1, 2017. Tr. at 437. Dr. Menon noted dysthymic mood, but

otherwise normal findings on exam. Id. He refilled Percocet, Diclofenac

Sodium, and Uloric. Tr. at 438.

      Plaintiff presented to Danny M. Kass, M.D. (“Dr. Kass”), for routine

follow up on March 1, 2018. Tr. at 439. He endorsed a history of severe gouty

arthropathy with chronic right foot pain. Id. Dr. Kass noted normal findings

on exam. Id. He continued Plaintiff’s medications, ordered a check of his uric

acid level, and referred him for a colonoscopy and lab work. Tr. at 440.

      On March 29, 2018, Plaintiff met with Dr. Kass to discuss the results of

his recent lab work. Tr. at 442. Dr. Kass recorded normal findings on physical

exam, including normal ROM of all joints tested in the upper and lower

                                       13
    1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 14 of 43




extremities and no erythema, warmth, swelling, or joint deformities. Tr. at

442–43. He refilled Percocet, Atorvastatin, and Colcrys, increased Uloric to

80 mg daily for gout, and prescribed a supplement for vitamin D deficiency.

Tr. at 443.

       Plaintiff reported two recent gout attacks at a follow up visit on May

24, 2018. Tr. at 446. He requested pain medication and denied taking his

cholesterol medication. Id. Dr. Kass refilled Atorvastatin and Colcrys. Tr. at

447.

       On August 23, 2018, Plaintiff complained of a gout flare-up that had

lasted three weeks. Tr. at 463. His right knee appeared very swollen. Id. He

requested medication refills and reported noncompliance with Atorvastatin

and Uloric because of “liver pain.” Id. He denied recent alcohol use. Id. Dr.

Kass noted Plaintiff’s right knee was painful to touch, swollen, and

demonstrated mild heat and redness. Tr. at 464. He prescribed a tapering

dose of Prednisone and 20 Percocet 10-325 mg tablets, emphasized the need

for Uloric, and referred Plaintiff to a rheumatologist. Id. He noted mixed

hyperlipoproteinemia, gout, enlarged liver, and alcohol abuse. Id.

       Plaintiff returned to Dr. Kass on August 30, 2018, reporting that diet

and medications had not stopped his gout flare-ups. Tr. at 469. He

complained of persistent right knee pain. Id. Dr. Kass observed right knee

swelling and pain with motion. Tr. at 470. He assessed chronic internal

                                       14
   1:20-cv-00935-SVH       Date Filed 12/29/20   Entry Number 19   Page 15 of 43




derangement of the right knee and ankle joint pain, ordered x-rays, and

referred Plaintiff to an orthopedist for evaluation. Id. He also prescribed

Uloric, vitamin D, and 20 Percocet 10-325 mg tablets. Id.

      C.    The Administrative Proceedings

            1.    The Administrative Hearing

                  a.       Plaintiff’s Testimony

      At the hearing on September 19, 2018, Plaintiff testified he had a

driver’s license. Tr. at 36. He said he did not have his own vehicle, but drove

a friend’s vehicle no more than a couple of times a week to the gas station

and Food Lion. Id. He noted he lived alone. Id.

      Plaintiff stated he last worked in October or November 2015. Tr. at 36–

37. He said he was self-employed as a flooring installer prior to having

stopped work. Tr. at 37.

      Plaintiff testified he was unable to work because of gout attacks that

lasted for weeks and were sometimes so painful that he could not move. Tr. at

38. He indicated he experienced the greatest pain in his right knee. Id. He

said his right knee had recently swollen to the size of a grapefruit, but the

swelling had subsequently improved. Id. He stated gout affected both feet, his

knees, his shoulders, and his elbows, but did not affect his hands. Tr. at 38,

45. He noted he was taking Uloric and sometimes used Colchicine. Tr. at 38.

He stated his doctor had previously prescribed Percocet for his pain, but was

                                          15
   1:20-cv-00935-SVH     Date Filed 12/29/20   Entry Number 19   Page 16 of 43




no longer prescribing it. Id. He said he had not taken Uloric over the last

couple of days, even though it was prescribed for daily use, because his doctor

had indicated it could worsen his flare-ups. Id. He indicated he had stopped

drinking alcohol and eating processed foods and rarely ate red meat. Tr. at

38–39. He stated he had stopped drinking three years prior. Tr. at 40. He

said he used ice nearly every day to reduce his pain. Id. He noted his doctor

had recently prescribed Prednisone, but it had been ineffective. Id. Plaintiff

said he typically saw his doctor monthly. Id. He indicated his gout flared for

more than half of a typical month. Tr. at 44, 45. He stated his gout flares had

become more frequent and severe, noting they were a six on the pain scale

and occurred for about four or five days a month in 2015 and were a nine and

sometimes lasted for three weeks at a time at present. Tr. at 47–48.

      Plaintiff described problems with his left shoulder. Id. He said he had

injured his shoulder in a car accident in 2001 and it had not healed properly.

Id. He indicated gout also affected his left shoulder. Id. He denied receiving

treatment or having had surgery and did not recall having had injections. Tr.

at 40–41. He recalled having participated in physical therapy that provided

some temporary relief. Tr. at 41.

      Plaintiff testified he had injured his left ankle in a car accident a couple

of years prior. Id. He denied having participated in physical therapy for the

ankle, but said he thought he recalled having received an injection. Id. He

                                        16
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 17 of 43




stated the pain in his left ankle typically flared up a couple of times per

month. Tr. at 44. He described his ankle as “black and blue” and throbbing

and said he could not walk at times. Id.

      Plaintiff described watching television, listening to CDs, and “hop[ping]

around” during a typical day. Tr. at 41. He said he was able to care for his

personal hygiene and prepare food for himself. Tr. at 41–42. He stated he had

“a lady” who helped him with laundry, cooked for him, vacuumed his floors,

washed his dishes, and gave him rides to the store. Tr. at 42. He said his

former hobbies had included riding his bike and playing soccer, but he no

longer did them. Id. He said he walked around his neighborhood when he was

having a good day. Id.

      Plaintiff testified the length of time he could stand was affected by the

area where his gout presented. Tr. at 43. He said if his gout was not affecting

his foot or his knee, he could stand for 10 minutes to half an hour. Id. He

estimated he could walk a couple hundred yards at a time on a good day. Id.

He said he could sit for hours at a time. Id. He denied problems standing on a

good day. Tr. at 45. He indicated his left hand felt weak, at times. Id. He said

he had poor vision. Tr. at 46. He noted his pain would reduce his ability to

stay on-task during gout flares. Tr. at 47.




                                        17
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 18 of 43




                  b.    Vocational Expert Testimony

      Vocational Expert (“VE”) Ashley Harrelson Johnson reviewed the

record and testified at the hearing. Tr. at 50–53. The VE categorized

Plaintiff’s PRW as a delivery driver, Dictionary of Occupational Titles

(“DOT”) number 906.683-022, as requiring medium exertion and a specific

vocational preparation (“SVP”) of 3 and a floor layer, DOT number 864.481-

010, as requiring medium exertion and an SVP of 6. Tr. at 51. The ALJ

described a hypothetical individual of Plaintiff’s vocational profile who could

perform the full range of medium work, except for frequent climbing of ramps

and stairs; never climbing ladders, ropes, or scaffolds; frequent stooping,

kneeling, crouching, crawling, and overhead reaching with the left upper

extremity; and avoiding concentrated exposure to hazards and extreme cold.

Id. The VE testified that the hypothetical individual could perform Plaintiff’s

PRW. Id. The ALJ asked whether there were any other jobs in the national

economy that the hypothetical person could perform. Id. The VE identified

medium jobs with an SVP of 2 as a hand packager, DOT number 920.587-

010, an order picker, DOT number 922.687-058, and a kitchen helper, DOT

number 318.687-010, with 175,000, 91,000, and 297,000 positions in the

national economy, respectively. Tr. at 51–52.

      For a second hypothetical question, the ALJ asked the VE to consider

an individual of Plaintiff’s vocational profile who was limited as described in

                                       18
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 19 of 43




the first question, except would further be limited to work at the light

exertional level. Tr. at 52. She asked if the individual would be able to

perform Plaintiff’s PRW. Id. The VE testified he would not. Id. The ALJ

asked if there were other jobs in the economy that the individual could

perform. Id. The VE identified light jobs with an SVP of 2 as an inspector and

hand packager, DOT number 559.687-074, a small parts assembler, DOT

number 706.684-022, and an electronics worker, DOT number 726.687-010,

with 338,000, 92,000, and 41,000 positions available in the national economy,

respectively. Id.

      For a third hypothetical question, the ALJ asked the VE to assume the

individual would be limited as described in the second question, but would be

absent from work more than two days per month on a consistent basis. Id.

She asked if the individual would be able to perform Plaintiff’s PRW. Id. The

VE testified the individual would not. Tr. at 53. The ALJ asked if there were

any jobs in the national economy that the individual could perform. Id. The

VE testified there were no jobs. Id.

      The ALJ asked the VE if Plaintiff had acquired any transferable skills

from his PRW. Id. The VE stated he did not. Id.

      The ALJ asked the VE if her testimony was consistent with the DOT

and its companion publication. Id. The VE stated the DOT and its companion

publications did not address absenteeism or overhead reaching and she had

                                        19
      1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 20 of 43




provided that portion of her testimony based on her experience and training.

Id.

        Plaintiff’s counsel asked the VE to assume the hypothetical individual

would be off-task for 20% or more of the workday. Id. He asked if the

additional restriction would affect the jobs previously identified. Id. The VE

testified the additional restriction would eliminate the jobs. Id.

             2.    The ALJ’s Findings

        In her decision dated January 30, 2019, the ALJ made the following

findings of fact and conclusions of law:

        1.   The claimant has not engaged in substantial gainful activity
             since April 28, 2016, the application date (20 CFR 416.971 et
             seq.).
        2.   The claimant has the following severe impairments: recurrent
             gout of the right foot and ankle, osteoarthritis of the left ankle,
             and history of [injury to] the left shoulder (20 CFR 416.920(c)).
        3.   The claimant does not have an impairment or combination of
             impairments that meets or medically equals one of the listed
             impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
             416.920(d), 416.925 and 416.926).
        4.   After careful consideration of the entire record, I find that the
             claimant has the residual functional capacity to perform medium
             work as defined in 20 CFR 416.967(c) except further limited by
             the following: frequently climbing ramps and stairs; never
             climbing ladders, ropes, and scaffolds; frequently stooping,
             kneeling, crouching, and crawling; frequently reaching overhead
             with the left upper extremity; and avoiding concentrated
             exposure to hazards and extreme cold.
        5.   The claimant is capable of performing past relevant work as a
             delivery driver and a floor layer. This work does not require the
             performance of work-related activities precluded by the
             claimant’s residual functional capacity (20 CFR 416.965).


                                         20
      1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 21 of 43




        6.    The claimant has not been under a disability, as defined in the
              Social Security Act, since April 28, 2016, the date the application
              was filed (20 CFR 416.920(g)).

Tr. at 19–25.

II.     Discussion

        Plaintiff alleges the Commissioner erred for the following reasons:

        1)    the ALJ did not properly weigh Dr. Roman’s opinion in assessing
              Plaintiff’s RFC; and

        2)    the ALJ mischaracterized the evidence in evaluating Plaintiff’s
              subjective complaints.

        The Commissioner counters that substantial evidence supports the

ALJ’s findings and that the ALJ committed no legal error in her decision.

        A.    Legal Framework

              1.     The Commissioner’s Determination-of-Disability Process

        The Act provides that disability benefits shall be available to those

persons insured for benefits, who are not of retirement age, who properly

apply, and who are under a “disability.” 42 U.S.C. § 423(a). Section

423(d)(1)(A) defines disability as:

        the inability to engage in any substantial gainful activity by
        reason of any medically determinable physical or mental
        impairment which can be expected to result in death or which
        has lasted or can be expected to last for at least 12 consecutive
        months.

42 U.S.C. § 423(d)(1)(A).




                                         21
    1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 22 of 43




      To facilitate a uniform and efficient processing of disability claims,

regulations promulgated under the Act have reduced the statutory definition

of disability to a series of five sequential questions. See, e.g., Heckler v.

Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and noting

“need for efficiency” in considering disability claims). An examiner must

consider the following: (1) whether the claimant is engaged in substantial

gainful activity; (2) whether he has a severe impairment; (3) whether that

impairment meets or equals an impairment included in the Listings; 1 (4)

whether such impairment prevents claimant from performing PRW; 2 and (5)

whether the impairment prevents him from doing substantial gainful

employment. See 20 C.F.R. § 416.920. These considerations are sometimes

referred to as the “five steps” of the Commissioner’s disability analysis. If a


1 The Commissioner’s regulations include an extensive list of impairments
(“the Listings” or “Listed impairments”) the Agency considers disabling
without the need to assess whether there are any jobs a claimant could do.
The Agency considers the Listed impairments, found at 20 C.F.R. part 404,
subpart P, Appendix 1, severe enough to prevent all gainful activity. 20
C.F.R. § 416.925. If the medical evidence shows a claimant meets or equals
all criteria of any of the Listed impairments for at least one year, he will be
found disabled without further assessment. 20 C.F.R. § 416.920(a)(4)(iii). To
meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or are “at least equal in severity
and duration to [those] criteria.” 20 C.F.R. § 416.926; Sullivan v. Zebley, 493
U.S. 521, 530 (1990); see Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (noting
the burden is on claimant to establish his impairment is disabling at Step 3).
2 In the event the examiner does not find a claimant disabled at the third step

and does not have sufficient information about the claimant’s past relevant
work to make a finding at the fourth step, he may proceed to the fifth step of
the sequential evaluation process pursuant to 20 C.F.R. § 416.920(h).
                                       22
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 23 of 43




decision regarding disability may be made at any step, no further inquiry is

necessary. 20 C.F.R. § 416.920(a)(4) (providing that if Commissioner can find

claimant disabled or not disabled at a step, Commissioner makes

determination and does not go on to the next step).

      A claimant is not disabled within the meaning of the Act if he can

return to PRW as it is customarily performed in the economy or as the

claimant actually performed the work. See 20 C.F.R. Subpart P, § 416.920(a),

(b); Social Security Ruling (“SSR”) 82-62 (1982). The claimant bears the

burden of establishing his inability to work within the meaning of the Act. 42

U.S.C. § 423(d)(5).

      Once an individual has made a prima facie showing of disability by

establishing the inability to return to PRW, the burden shifts to the

Commissioner to come forward with evidence that claimant can perform

alternative work and that such work exists in the economy. To satisfy that

burden, the Commissioner may obtain testimony from a VE demonstrating

the existence of jobs available in the national economy that claimant can

perform despite the existence of impairments that prevent the return to

PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). If the

Commissioner satisfies that burden, the claimant must then establish that he

is unable to perform other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th




                                       23
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 24 of 43




Cir. 1981); see generally Bowen v. Yuckert, 482 U.S. 137, 146. n.5 (1987)

(regarding burdens of proof).

               2.   The Court’s Standard of Review

      The Act permits a claimant to obtain judicial review of “any final

decision of the Commissioner [] made after a hearing to which he was a

party.” 42 U.S.C. § 405(g). The scope of that federal court review is narrowly-

tailored to determine whether the findings of the Commissioner are

supported by substantial evidence and whether the Commissioner applied

the proper legal standard in evaluating the claimant’s case. See id.,

Richardson v. Perales, 402 U.S. 389, 390 (1971); Walls v. Barnhart, 296 F.3d

287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990)).

      The court’s function is not to “try these cases de novo or resolve mere

conflicts in the evidence.” Vitek v. Finch, 438 F.2d 1157, 1157–58 (4th Cir.

1971); see Pyles v. Bowen, 849 F.2d 846, 848 (4th Cir. 1988) (citing Smith v.

Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the court must uphold

the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson, 402 U.S. at 390,

401; Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005). Thus, the court

must carefully scrutinize the entire record to assure there is a sound

                                        24
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 25 of 43




foundation for the Commissioner’s findings and that her conclusion is

rational. See Vitek, 438 F.2d at 1157–58; see also Thomas v. Celebrezze, 331

F.2d 541, 543 (4th Cir. 1964). If there is substantial evidence to support the

decision of the Commissioner, that decision must be affirmed “even should

the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773,

775 (4th Cir. 1972).

      B.      Analysis

              1.   Dr. Roman’s Opinion

Following her July 2016 exam, Dr. Roman provided the following assessment:

      [Plaintiff] may require assistance taking public transportation.
      He should utilize one of his assistive devices if going out of his
      home during a flare. He would have difficulty climbing. He can
      walk a short distance. He would be able to bend and squat.
      Lifting overhead should be limited due to chronic shoulder pain.

Tr. at 384.

      Plaintiff argues the ALJ erred in assessing his RFC because she

improperly weighed Dr. Roman’s opinion and failed to explain the reasons

that supported the weight she allocated to it. [ECF No. 17 at 7]. He notes the

ALJ did not specify the exact weight she accorded to Dr. Roman’s opinion. Id.

at 8. He maintains the ALJ built no “logical bridge” between her summary of

the evidence and her conclusion that some of the restrictions Dr. Roman

indicated were based on subjective complaints. Id. at 9. He contends the ALJ

ignored evidence of reduced lumbar ROM, positive SLR on the right, and

                                        25
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19      Page 26 of 43




multiple   erythematous-appearing      lesions    throughout     the   right   lower

extremity. Id. at 10.

      The Commissioner argues the ALJ considered Dr. Roman’s opinion

based on its supportability and consistency with the record and that

substantial evidence supports her evaluation. [ECF No. 18 at 14–16]. He

maintains the ALJ considered Dr. Roman’s opinion that Plaintiff’s ability to

lift overhead was limited in restricting Plaintiff to frequent, as opposed to

constant, overhead reaching with the left upper extremity. Id. at 16. He

contends the ALJ considered Dr. Roman’s opinion that Plaintiff would have

difficulty climbing in limiting him to no climbing of ladders, ropes, or

scaffolds. Id. He claims the ALJ assigned little weight to Dr. Roman’s

opinions   that   Plaintiff   may    require     assistance    in    taking    public

transportation, should utilize an assistive device upon leaving his home

during gout flares, and could walk a short distance, as these restrictions

appeared to be based on Plaintiff’s subjective reports and were not consistent

with the objective findings. Id. at 16–17. He maintains the ALJ clearly

articulated the weight she assigned to Dr. Roman’s opinion, crediting some of

the limitations and giving little weight to others. Id. at 17–18. He contends

the ALJ’s reasons for assigning little weight to aspects of Dr. Roman’s

opinion are included in other parts of the decision, which should be viewed as

a whole. Id. at 18–19.

                                        26
   1:20-cv-00935-SVH     Date Filed 12/29/20   Entry Number 19   Page 27 of 43




      In determining a claimant’s RFC, the ALJ must carefully consider

medical source opinions of record. SSR 96-5p, 1996 WL 374183, at *5. The

regulations require that ALJs “evaluate every medical opinion [they] receive.”

20 C.F.R. § 416.927(c). Should the record lack an opinion from a treating

medical source or should the ALJ decline to accord controlling weight to the

treating physician’s opinion, the ALJ must evaluate all medical opinions of

record based on the factors in 20 C.F.R. § 416.927(c). See Brown v.

Commissioner Social Security Administration, 873 F.3d 251, 256 (4th Cir.

2017). Factors relevant to evaluation of an opinion from a non-treating,

examining physician include “‘supportability’ in the form of the quality of the

explanation provided for the medical opinion and the amount of relevant

evidence—‘particularly     medical     signs     and    laboratory    findings’—

substantiating it,” “‘[c]onsistency,’ meaning how consistent the medical

opinion is with the record as a whole,’” and “‘[s]pecialization,’ favoring ‘the

medical opinion of a specialist about medical issues related to his or her area

of specialty.’” Id. (citing 20 C.F.R. § 404.1527(c)(3), (4), (5)). The ALJ should

also consider “any other factors ‘which tend to support or contradict the

medical opinion.’” Id. (citing 20 C.F.R. § 404.1527(c)(6)). In general, ALJs

should allocate greater weight “to the medical opinion of a source who has

examined [the claimant] than to the medical opinion of a medical source who

has not examined [him].” 20 C.F.R. § 416.927(c)(1).

                                        27
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 28 of 43




      The ALJ addressed Dr. Roman’s opinion as follows:

      I have considered the uncontradicted opinion of Dr. Roman, an
      acceptable medical source who had the opportunity to perform a
      relatively thorough consultative examination of the claimant.
      (Exhibit 3F). Dr. Roman’s objective findings of full strength, slow
      gait favoring right foot, slightly limited range of motion in the left
      shoulder, and reports of pain in the left ankle during testing are
      considered in determining the residual functional capacity. His
      overhead reaching is limited [to] frequent with the left upper
      extremity, which is consistent with Dr. Roman’s opinion that his
      reaching overhead should be limited due to shoulder pain and her
      finding of only slightly reduced range of motion in his left
      shoulder. Similarly, the claimant’s climbing of ladders, ropes, and
      scaffolds is completely limited, consistent with her opinion that
      [Plaintiff] would have difficulty climbing. However, Dr. Roman’s
      opinion that the claimant may require assistance taking public
      transportation, should utilize[] an assistive device outside of his
      home during a flare, and that he could only walk a short distance
      is given little weight as it appears to be based upon the
      claimant’s subjective reports as it is not consistent with her
      objective findings of full strength and no muscle atrophy.

Tr. at 23.

      Elsewhere in the decision, the ALJ summarized Dr. Roman’s exam

findings as follows:

      On exam, the consultative examiner, Regina Roman, DO,
      observed the claimant was ambulatory, but appeared
      uncomfortable. His gait was slow, favoring his right foot, but he
      did not utilize an assistive device. He had full range of motion of
      the right shoulder and only slightly reduced range of motion in
      the left shoulder, though he complained of discomfort with the
      left shoulder range of motion. He had 5+/5 grip strength in both
      hands and no edema, deformities, or tenderness of the hands or
      fingers. He had 5+5 muscle strength in all extremities and no
      muscle atrophy. Dr. Roman assessed the claimant with recurrent
      gout of the right foot/ankle, arthritic changes and osteopenia of
      the left ankle, remote shoulder injury with mildly reduced range

                                        28
    1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 29 of 43




      of motion, and elevated blood pressure and headaches based upon
      claimant’s self-report.

Tr. at 22.

      The court agrees with the Commissioner’s assertion that the ALJ

accepted some elements of Dr. Roman’s opinion, as she limited Plaintiff’s

overhead reaching and indicated he could never climb ladders, ropes, or

scaffolds. See Tr. at 23. In the absence of any more specific limitations from

Dr. Roman as to these abilities, the ALJ reasonably considered and accounted

for them in assessing Plaintiff’s RFC. See Tr. at 20.

      The court considers less persuasive the ALJ’s reasons for rejecting Dr.

Roman’s opinion as to Plaintiff’s walking ability and need for an assistive

device. Dr. Roman’s opinion that Plaintiff could walk a short distance and

should utilize one of his assistive devices if going out of his home during a

gout flare appears to be supported by her observation of multiple

erythematous-appearing lesions of varying sizes throughout Plaintiff’s distal

right lower extremity and foot, slow gait that favored his right foot, and

reduced right ankle dorsiflexion and plantar flexion. See Tr. at 383. Although

the ALJ cited full strength and the absence of muscle atrophy, such findings

are irrelevant to Plaintiff’s diagnosis of gout and do not contradict the

observations Dr. Roman relied on in assessing restrictions related to that

impairment. In addition, the ALJ did not consider the consistency of

restrictions as to walking and use of an assistive device with the record as a
                                       29
    1:20-cv-00935-SVH   Date Filed 12/29/20   Entry Number 19   Page 30 of 43




whole. Although the ALJ cited “no mention of the need for or use of assistive

devices in the treatment notes of [Plaintiff’s] treating physician,” Tr. at 23,

this does not contradict Dr. Roman’s opinion as she specifically noted that

Plaintiff was not using an assistive device in her exam report. See Tr. at 383.

Despite Plaintiff’s failure to use an assistive device in her presence, she

considered objective evidence of gait disturbance significant enough to

warrant use of an assistive device. The record contains other observations of

gait disturbance and diagnostic imaging reports that arguably support

restrictions as to walking and use of an assistive device during gout flares.

See Tr. at 325 (showing osteopenia and degenerative changes primarily

affecting the tibiotalar articulation of the left ankle) 3; Tr. at 358–59

(reflecting NP Moyer’s observations of deformity of the feet and toes and

bilateral antalgic gait); Tr. at 415 (indicating Dr. Menon’s impression of

“[g]ait abnormality”). The ALJ did not address evidence of gait disturbance in

evaluating Dr. Roman’s opinion.

      Because the ALJ did not thoroughly consider whether Dr. Roman’s

observations supported her opinion or whether her opinion was consistent

with the findings of Plaintiff’s other medical providers and diagnostic test

3 Immediately after summarizing Dr. Roman’s exam findings, the ALJ wrote
the following: “An x-ray of his right ankle performed in conjunction with the
consultative exam showed his ankle joint spacing was relatively preserved
and revealed only mild prominence Stieda process and small plantar
calcaneal spur without acute osseous injury. (Exhibit 4F) Tr. at 22. No x-rays
were taken of Plaintiff’s left ankle in conjunction with the consultative exam.
                                       30
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 31 of 43




results, the court finds that substantial evidence does not support her

decision to accord little weight to part of the opinion. The ALJ erred to the

extent that she did not carefully consider the medical source opinion in

assessing Plaintiff’s RFC.

            2.    Evaluation of Subjective Allegations

      Plaintiff argues the ALJ did not properly address his subjective

allegations of pain and mischaracterized the evidence to support her

conclusion that he was less limited than he alleged. [ECF No. 17 at 11]. He

maintains the ALJ did not adequately explain which evidence she considered

to be inconsistent with his subjective complaints. Id. at 12–13. He claims the

record reflects that he experienced several flare-ups of gout per month,

despite compliance with medication. Id. at 13. He contends his allegations as

to the frequency of his gout flare-ups suggested they were work-preclusive, as

the VE testified that an individual who would be absent from work two times

per month would be unable to maintain competitive employment. Id.

      The Commissioner argues Plaintiff has failed to show why the ALJ’s

analysis should not be afforded great deference. [ECF No. 18 at 21]. He

maintains the ALJ explained that Plaintiff’s subjective complaints were not

entirely consistent with his reports to his medical providers. Id. at 22–23. He

contends the ALJ further explained that Plaintiff’s complaints were not

consistent with findings on exam. Id. at 23–25. He claims the ALJ noted

                                       31
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 32 of 43




Plaintiff’s noncompliance and indicated his gout symptoms improved when he

was compliant with treatment. Id. at 25–26.

      “[A]n ALJ follows a two-step analysis when considering a claimant’s

subjective statements about impairments and symptoms.” Lewis v. Berryhill,

858 F.3d 858, 865–66 (4th Cir. 2017) (citing 20 C.F.R. § 404.1529(b), (c) 4).

“First, the ALJ looks for objective medical evidence showing a condition that

could reasonably produce the alleged symptoms.” Id. at 866 (citing 20 C.F.R.

§ 404.1529(b)). The ALJ only proceeds to the second step if the claimant’s

impairments could reasonably produce the symptoms he alleges. Id. At the

second step, the ALJ is required to “evaluate the intensity, persistence, and

limiting effects of the claimant’s symptoms to determine the extent to which

they limit [his] ability to perform basic work activities.” Id. (citing 20 C.F.R. §

404.1529(c)). She must “evaluate whether the [claimant’s] statements are

consistent with objective medical evidence and the other evidence.” SSR 16-

3p, 2016 WL 1119029, at *6. However, she is not to evaluate the claimant’s

symptoms “based solely on objective medical evidence unless that objective

medical evidence supports a finding that the individual is disabled.” Id. at *4;

see also Arakas v. Commissioner, Social Security Administration, _ F.3d _,

2020 WL 7331494 at *8 (4th Cir. Dec. 14, 2020) (“We also reiterate the long-

standing law in our circuit that disability claimants are entitled to rely

4The provisions in 20 C.F.R. § 404.1529 correspond to 20 C.F.R. § 416.929 for
SSI claims.
                                        32
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 33 of 43




exclusively on subjective evidence to prove the severity, persistence, and

limiting effects of their symptoms.”).

      In evaluating the alleged limiting effect of a claimant’s symptoms, the

ALJ is to consider other evidence that “includes statements from the

individual, medical sources, and any other sources that might have

information about the individual’s symptoms, including agency personnel, as

well as the factors set forth in [the] regulations.” SSR 16-3p, 2016 WL

1119029, at *5; see also 20 C.F.R. § 416.929(c) (listing factors to consider,

such as ADLs; the location, duration, frequency, and intensity of pain or

other symptoms; any measures other than treatment an individual uses or

has used to relieve pain or other symptoms; and any other factors concerning

an individual’s functional limitations and restrictions due to pain or other

symptoms).

      Pursuant to SSR 16-3p, the ALJ must explain which of the claimant’s

symptoms she found “consistent or inconsistent with the evidence in [the]

record and how [her] evaluation of the individual’s symptoms led to [her]

conclusions.” 2016 WL 1119029, at *8. “An ALJ has the obligation to consider

all relevant medical evidence and cannot simply cherrypick facts that support

a finding of nondisability while ignoring evidence that points to a disability

finding.” Lewis, 858 F.3d at 869 (quoting Denton v. Astrue, 596 F.3d 419, 425




                                         33
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 34 of 43




(7th Cir. 2010)). She must evaluate the “individual’s symptoms considering

all the evidence in his or her record.” SSR 16-3p, 2016 WL 1119029, at *8.

      The ALJ found that Plaintiff’s medically-determinable impairments

could reasonably be expected to cause the symptoms he alleged, but that his

statements concerning the intensity, persistence, and limiting effects of his

symptoms “were not entirely consistent with the medical evidence and other

evidence in the record.” Tr. at 22. She explained that Plaintiff’s statements

were inconsistent with his “reports to his treating physician, the findings

during routine exam, and the claimant’s non-compliance with treatment.” Id.

She acknowledged Plaintiff’s report of limiting shoulder pain, but noted he

had “not sought treatment for shoulder pain” and had “only mildly limited

range of motion to no limitations in range of motion” on exam. Tr. at 22–23.

She stated Plaintiff’s gout pain was “controlled when he [was] compliant with

treatment” and cited his fall 2016 admission that he had not been following a

low purine diet and had been drinking alcohol. Tr. at 23. She referenced

Plaintiff’s claim that he experienced 15 gouty days a month, but noted he had

not reported a flare between March 2017 and March 2018. Id. She indicated

that in May 2018, Plaintiff reported two episodes of gout over 60 days. Id. She

stated Plaintiff did not report to his primary care provider with significant

objective signs of a gout flare until August 2018 and denied compliance at

that time. Id. She recognized evidence as to use of an assistive device, but

                                       34
    1:20-cv-00935-SVH     Date Filed 12/29/20   Entry Number 19   Page 35 of 43




noted there was “no mention of the need for or use of assistive devices in the

treatment notes of his treating physician.” Id.

         Although the ALJ acknowledged that “[t]he medical evidence affirms

the claimant has regular follow up appointments for gout and multiple

episodes of gout,” she misrepresented the record as to the frequency and

severity of his gout flares and related symptoms. See Tr. at 22 (citing October

2016 flare-up; noting a November 2016 report of four episodes of gout over

the prior month; indicating he “denied any complaints” from April 2017 to

August 2018; stating he reported right foot pain in March 2018, but denied

feeling tired or poorly or having other arthralgias; claiming he denied

arthralgias and had normal ROM at his next appointment; acknowledging he

reported two gouty attacks between March 29, 2018 and May 30, 2018;

recognizing an August 2018 presentation following a three-week flare of

gout).

         The record reflects that Plaintiff presented with complaints of gout

flares that were corroborated by positive findings on exam on April 10, April

24, July 10, September 11, October 16, and December 11, 2015. See Tr. at

352–63. On December 11, 2015, Plaintiff reported having had three gout

flares since his October 16 appointment. Tr. at 352–53. He reported two

flares over the prior month during a follow up visit on January 8, 2016. Tr. at

350–51. He again reported two recent flares during a visit on March 1, 2016.

                                         35
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 36 of 43




Tr. at 349–50. On May 2, 2016, he stated his gout flares were responding to

medication. Tr. at 348–49. However, on June 6, 2016, he was experiencing a

gout flare that was unrelieved by medication. Tr. at 401–02. He presented

with objective signs of a gout flare on July 6, 2016. Tr. at 400–01. He

complained of five to six gout flares per month when he reported to Dr.

Roman for the consultative exam on July 11, 2016. Tr. at 381. He indicated

his gout was not responding to medication during a follow up visit with Dr.

Menon on August 5, 2016. Tr. at 399. He was experiencing another gout flare

on October 11, 2016, when he admitted to drinking beer and failing to follow

the recommended diet. Tr. at 396. On November 10, 2016, Plaintiff

demonstrated objective evidence of a gout flare and reported four incidents of

gout over the prior month. Tr. at 395. He again presented with a gout flare on

December 8, 2016. Tr. at 415–16. Although the ALJ stated records between

March 2017 and March 2018 fail to reflect gout flares, Tr. at 23, Plaintiff

presented with complaints of gout in his right foot and right great toe on

October 2, 2017 and December 1, 2017. Tr. at 434, 436, 437. During other

visits over this period, Plaintiff sought medication for chronic gout and

chronic pain in his feet. See Tr. at 426–33. Plaintiff complained of severe

gouty arthropathy with chronic right foot pain and Dr. Kass assessed right

foot gout on March 1, 2018. Tr. at 439–40. On March 29, 2018, Dr. Kass

assessed gout and increased Uloric Tr. at 443. On May 24, 2018, Plaintiff

                                       36
   1:20-cv-00935-SVH     Date Filed 12/29/20   Entry Number 19   Page 37 of 43




reported two recent gout attacks. Tr. at 446–47. On August 23, 2018, he

complained of a gout flare-up that had lasted three weeks and demonstrated

significant objective signs. Tr. at 463–64. He continued to endorse persistent

gout-related pain during a follow up visit on August 30, 2018. Tr. at 469–70.

      The ALJ summarized Plaintiff’s report of his ADLs. Tr. at 21. However,

in contravention of 20 C.F.R. § 416.929(c) and SSR 16-3p, she provided no

explanation as to how she considered his ADLs in evaluating his allegations

as to the intensity, persistence, and limiting effects of his symptoms.

      The ALJ attempted to explain that Plaintiff’s gout flare-ups were the

result of his noncompliance with his physicians’ recommendations as to diet,

alcohol use, and medication, but she failed to “build an accurate and logical

bridge” from the evidence to her conclusion. See Monroe v. Colvin, 826 F.3d

176, 189 (4th Cir. 2016). She noted Plaintiff testified “he was following a

purine diet and no longer drinks alcohol or eats processed foods” and “stopped

drinking 2 years ago.” Tr. at 21. She stated that in July 2016, Plaintiff

“reported drinking a quart of liquor per month, though he had been told to

discontinue drinking due to his gout.” Id. She cited an October 2016 medical

visit in which Plaintiff “admitted he had not been following a low purine diet

and had been drinking beer.” Tr. at 22. She referenced Plaintiff’s report of

gouty attacks between March and May 2018, but noted he “admitted he had

not taken his cholesterol medication.” Id. She indicated that while

                                        37
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19    Page 38 of 43




experiencing a gout flare-up in August 2018, Plaintiff “admitted he had not

been compliant with Uloric and [A]torvastatin due to ‘liver pain.’” Id. She

specifically cited Plaintiff’s “non-compliance with treatment” as one of her

reasons for rejecting his statements about the intensity, persistence, and

limiting effects of his symptoms. Id. She concluded Plaintiff’s “gout pain is

controlled when he is compliant with treatment” and again cited his report of

drinking alcohol and failing to follow a low purine diet in the fall of 2016 and

his indication that he had not been compliant with treatment upon

presentation with a gout flare in August 2018. Tr. at 23.

      The ALJ appears to conclude that Plaintiff had significant gout flares

in 2016, when he admitted he was not following a low purine diet and

continued to drink, and improved after he stopped drinking and started

following a diet, except when he was noncompliant with his medications.

Unfortunately, her explanation for her conclusion is flawed. First, as noted

above, the record as to Plaintiff’s gout flare-ups does not entirely support the

ALJ’s conclusion, as she ignored evidence of multiple gout flares. Second, the

ALJ did not follow the proper procedure for reliance on evidence of

noncompliance in assessing Plaintiff’s subjective allegations.

      Pursuant to 20 C.F.R. § 416.930(a), “[i]n order to get benefits, you must

follow treatment prescribed by your medical source(s) if this treatment is

expected to restore your ability to work.” “[I]f the individual fails to follow

                                       38
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 39 of 43




prescribed treatment that might improve symptoms, we may find the alleged

intensity and persistence of an individual’s symptoms are inconsistent with

the overall evidence of record.” SSR 16-3p, 2017 WL 5180304, at *9. However,

“[w]e will not find an individual’s symptoms inconsistent with the evidence in

the record on this basis without considering possible reasons he or she may

not comply with treatment or seek treatment consistent with the degree of

his or her complaints.” Id. In Preston v. Heckler, 769 F.2d 988, 990–91 (4th

Cir. 1985), the court explained that reliance on a finding of noncompliance to

support a denial of disability benefits requires a “particularized inquiry.” It

held that “if noncompliance is to be a basis for denying benefits, the

[Commissioner] must develop a record establishing by substantial evidence

that the claimant’s impairment ‘is reasonably remediable by the particular

individual involved, given . . . [his] social or psychological situation,’ Tome v.

Schweiker, 724 F.2d 711, 714 (8th Cir. 1984), and that this claimant lacks

good cause for failing to follow a prescribed treatment program.” Id. (citing

Gordon v. Schweiker, 725 F.2d 231, 236 (4th Cir. 1984)).

      Although the ALJ specifically cited Plaintiff’s use of alcohol as contrary

to his doctor’s order to stop drinking to improve gout, Tr. at 21, she did not

explain how his failure to take his cholesterol medication was linked to gout

flares between March and May 2018. See Tr. at 22. She did not establish by

substantial evidence that Plaintiff’s alcohol use, dietary infractions, and

                                        39
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 40 of 43




medication noncompliance were “reasonably remediable” by him “given his

social or psychological situation.” See Preston v, 769 F.2d at 990–91. Finally,

she failed to address Plaintiff’s report that he had not taken Uloric and

Atorvastatin due to liver pain, which could serve as good cause for his

noncompliance. See SSR 16-3p, 2017 WL 5180304, at *10 (“An individual

may not agree to take prescription medications because the side effects are

less tolerable than the symptoms.”).

      Given the foregoing errors, the court finds the ALJ failed to cite

substantial evidence to support her evaluation of the intensity, persistence,

and limiting effect of Plaintiff’s alleged symptoms.

            3.    Request for Remand for Calculation of Benefits

      Plaintiff argues that because his age progressed to 55 years 5 during the

relevant period, Rule 202.06 of the Medical-Vocational Guidelines directs a

finding that he is disabled if he is limited to light work. 6 [ECF No. 17 at 10–

11]. He maintains remand for an award of benefits is appropriate, as “the


5 The regulations define “advanced age” as “55 and over.” 20 C.F.R. Pt. 404,
Subpt. P, App’x 2, § 201.00(f).
6
  Rule 202.06 of the Medical-Vocational Guidelines directs a finding that an
individual is disabled if the following conditions are met: (1) the individual
must have a maximum sustained work capability limited to light work as a
result of severe medically-determinable impairments; (2) the individual must
be of advanced age; (3) the individual must be a high school graduate or
more, but must not have attained education that allows for direct entry into
skilled work; and (4) the individual must have a history of skilled or
semiskilled work, but cannot have skills that are transferable to light work.
20 C.F.R. Pt. 404, Subpt. P, App’x 2, § 202.06.
                                        40
   1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 41 of 43




record establishes [his] entitlement to benefits” and “remand would not

change that [he] could not perform medium work or his age.” Id. at 11.

     “Whether to reverse and remand for an award of benefits or remand for

a new hearing rests within the sound discretion of the district court.” Smith

v. Astrue, C/A No. 10-66-HMH-JRM, 2011 WL 846833, at *3 (D.S.C. Mar. 7,

2011) (citing Edwards v. Bowen, 672 F. Supp. 230, 237 (E.D.N.C. 1987)). “The

Fourth Circuit has explained that outright reversal—without remand for

further consideration—is appropriate under sentence four ‘where the record

does not contain substantial evidence to support a decision denying coverage

under the correct legal standard and when reopening the record for more

evidence would serve no purpose’” and “where a claimant has presented clear

and convincing evidence that he is entitled to benefits.” Goodwine v. Colvin,

No. 3:12-2107-DCN, 2014 WL 692913, at *8 (D.S.C. Feb. 21, 2014) (citing

Breeden v. Weinberger, 493 F.2d 1002, 1012 (4th Cir. 1974); Veeney ex rel.

Strother v. Sullivan, 973 F.3d 326, 333 (4th Cir. 1992). An award of benefits

is appropriate when “a remand would only delay the receipt of benefits while

serving no useful purpose, or a substantial amount of time has already been

consumed.” Davis v. Astrue, C/A No. 07-1621-JFA, 2008 WL 1826493, at *5

(D.S.C. Apr. 23, 2008) (citing Parsons v. Heckler, 739 F.2d 1334, 1341 (8th

Cir. 1984); Tennant v. Schweiker, 682 F.2d 707, 710 (8th Cir. 1982)). “On the

other hand, remand is appropriate ‘where additional administrative

                                       41
    1:20-cv-00935-SVH    Date Filed 12/29/20   Entry Number 19   Page 42 of 43




proceedings could remedy defects . . . .’” Id. (quoting Rodriguez v. Bowen, 876

F.2d 759, 763 (9th Cir. 1989)).

      Although Plaintiff notes that an award of benefits is directed as of his

fifty-fifth birthday if he is restricted to light work, he has not moved to

amend his alleged onset date to his fifty-fifth birthday. Thus, if the court

were to remand the case for an award of benefits based on Plaintiff’s

argument, his entitlement to benefits prior to his fifty-fifth birthday would go

unaddressed.

      In addition, Plaintiff has not presented clear and convincing evidence

that he is restricted to work at the light or less than the light exertional level.

The record contains seemingly persuasive evidence in the form of Dr.

Roman’s opinion as to a need for use of an assistive device during gout flares

and limited walking ability. However, the record contains no corresponding

VE testimony to prove an individual with limited walking ability, but no

specific restriction as to standing, would be unable to perform medium work.

      The record also contains evidence that the ALJ failed to reasonably

resolve as to the frequency and duration of Plaintiff’s gout flares and the

reasons for his noncompliance with recommended treatment.

      Because reopening the record would likely provide useful evidence as to

whether Plaintiff is disabled within the meaning of the Act and when he




                                        42
       1:20-cv-00935-SVH   Date Filed 12/29/20    Entry Number 19   Page 43 of 43




became disabled, the court declines Plaintiff’s request to remand the case for

an award of benefits.

III.     Conclusion

         The court’s function is not to substitute its own judgment for that of the

ALJ, but to determine whether the ALJ’s decision is supported as a matter of

fact and law. Based on the foregoing, the court cannot determine that the

Commissioner’s decision is supported by substantial evidence. Therefore, the

undersigned reverses and remands this matter for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g).

         IT IS SO ORDERED.


December 29, 2020                                Shiva V. Hodges
Columbia, South Carolina                         United States Magistrate Judge




                                          43
